Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 1 of 11 Page ID
                                 #:1018




    Shayla Myers(SBN: 264054)
    Romy Ganschow(SBN: 320294)
    LEGAL AID FOUNDATION OF LOS ANGELES
    7000 S. Broadway, Los Angeles, CA 90003
    Tel.: (213)640-3983
    E-Mail: smyers@lafla.org
            rganschow@lafla.org

    Attorneysfor Gladys Zepeda, Miriam Zamora,
    Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
    Marquis Ashley, and Ktownfor All

    Additional Attorneys on Next Page

                          UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION


    JANET GARCIA,GLADYS ZEPEDA,                 CASE NO. 2:19-cv-06182-DSF-PLA
    MIRIAM ZAMORA,ALI EL-BEY,
    PETER DIOCSON JR, MARQUIS
    ASHLEY,JAMES HAUGABROOK,                    DECLARATION OF MARQUIS
                                                ASHLEY
    individuals, KTOWN FOR ALL,an
    unincorporated association;
    ASSOCIATION FOR RESPONSIBLE
    AND EQUITABLE PUBLIC
    SPENDING,an unincorporated
    association
                       Plaintiff(s),
                vs.

    CITY OF LOS ANGELES,a municipal
    entity; DOES 1-7,
                      Defendant(s).




                          DECLARATION OF MARQUIS ASHLEY
Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 2 of 11 Page ID
                                 #:1019




    Catherine Sweetser(SBN: 271142)
    Kristina Harootun(SBN: 308718)
    SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
    1 1543 W.Olympic Blvd.,
    Los Angeles,CA 90064
    Tel.: (310)396-0731
    Email: csweetser@sshhlaw.com
           kharootun@sshhlaw.com

    Attorneysfor Plaintiffs.

    Benjamin Allan Herbert(SBN: 277356)
    William L. Smith(SBN: 324235)
    KIRKLAND & ELLIS LLP
    555 S. Flower St., Los Angeles, CA 90071
    Tel.: (213)680-8400
    Email: benjamin.herbert@kirkland.cont
            william.smith@kirkland.com

    Attorneysfor Plaintiffs Ktownfor All, Ali El-Bey,
    Peter Diocson Jr., Marquis Ashley, Associationfor Responsible
    and Equitable Public Spending, and Janet Garcia.




                               DECLARATION OF MARQUIS ASHLEY
 Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 3 of 11 Page ID
                                  #:1020




                     DECLARATION OF MARQUIS ASHLEY
2          I.     My name is Marquis Ashley. I have personal knowledge ofthe
3    facts contained in his declaration, and if called to testify, I could and would
4    testify competently as to the truth of the facts in this declaration.
5          2.     I am 29 years old and have lived in and around Harbor City for
6    most of my life. I am currently homeless and have been homeless for years. I
7    am creative and like to work with my hands. I used to go to welding school
8    and hope to find a job and permanent housing.
9           3.     During my spare time, I find discarded items and repurpose
10 them into useful items to use on the street. For example, I had made carts to
11   move my belongings. I constructed one cart out ofthe axle of a three-wheel
12   bicycle and wheelchair wheels. A photo of that cart is attached as the first
13   photo of Exhibit A.
14          4.     I travel everywhere on my bicycle. The areas I have had to stay
15   are far away from grocery stores, restaurants, and other places we need to go
16   to survive. For example,the Lomita and McCoy encampment is in an
17   industrial area. There are barely any shops, and it is hard to get to places I
18   need to go on foot, so I rely on my bike. Last year, I stayed at the Lomita
19   and McCoy encampment, but I recently have started pitching my tent on
20   different streets. I use my bike to travel to Lomita and McCoy, where I still
21   have a support system, friends, and people in the community who are
22    helping me get back on my feet. I go there three to five times per week with
23    my bicycle and cart.
24          5.     I try to always have a cart for my bike, because it makes it
25    possible for me to pick up groceries and supplies I need to survive. Without
26    a cart, it is really hard to carry supplies to my encampment.
27           6.     Carts are also really helpful during cleanups, because it makes
28    it easier for us to move our belongings out ofthe cleanup area. Without the


                             DECLARATION OF MARQUIS ASHLEY
 Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 4 of 11 Page ID
                                  #:1021




     carts, it is hard to pack up in the short amount oftime they give us to move.
2    And for some of my neighbors, they have disabilities, so carts are really
3    important for them. I have used my carts to help my neighbors and friends
4    move their belongings during a cleanup.
5          7.     LA Sanitation workers from the City of Los Angeles will not let
6    us have shopping carts from grocery stores and they have told me multiple
7    times that it illegal to have a shopping cart form a store. So having my own
8    cart that I can use to transport things is really important to me.
9          8.     On May 21,2019,I was staying at a large encampment on
10 Lomita and McCoy in the Harbor City area of Los Angeles. That day,I was
11   at the encampment when LA Sanitation conducted a cleanup. Before the
12   cleanup, I did not see any signs indicating that they would conduct a
13 cleanup.
14          9.    When LA Sanitation arrived, sanitation workers and LAPD
15   officers gave the residents ofthe encampment only a short window to pack
16   up our belongings and move. A sanitation worker gave me a trash bag for
17   my stuff, which I filled up with my tent and other items I need to survive. A
18   sanitation worker then instructed me to leave the area with my belongings.
19          10.    I packed up what I could fit in the trash bag and piled it onto
20   my homemade cart. I also had another handmade cart in need of repairs,
21    which I piled on top of my belongings. A true and correct copy ofthe
22    photos ofthe carts and bedding is attached as Exhibit A. I did not take the
23    photos, which I know was given to us by the City of Los Angeles, but I can
24    attest that the photos are an accurate depiction of my carts on May 21,2019.
25          11.    As I was attempting to comply with LA Sanitation's
26    instructions to remove my belongings from the area, a sanitation worker
27    stopped me and told me that the carts and bedding were Bulky Items, and
28    therefore I could not take them with me out ofthe cleanup area. I knew that

                                                 2

                             DECLARATION OF MARQUIS ASHLEY
    Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 5 of 11 Page ID
                                     #:1022




1     he was a sanitation worker because he was wearing a sanitation uniform. I
2     was not given any explanation why the carts and bedding were considered
3     Bulky Items and was not given any opportunity to challenge the Bulky Item
4     determination.
5            12.   I did not agree that my carts were "bulky," and I relied on these
6     carts to move my belongings. One LAPD officer at the cleanup informed me
7     that if I did not want to go jail, I would have to hurry up and move from the
8     area. Because I did not want to go to jail, I felt like I could not argue with
9     the sanitation worker's orders to surrender the carts and bedding. So I left
10    the carts and bedding behind. I was not given any documentation
11    whatsoever regarding my carts or bedding. They didn't give me any
12    documents explaining why they were taken or even that they were taken at
13    all.
14           13.   Without the carts to transport my belongings, I had to drag the
15    rest of my belongings outside ofthe area that had been cordoned off by
16    LAPD officers.
17           14.    After LA Sanitation completed the cleanup and the LAPD
18    officers removed the yellow caution tape, I dragged my belongings back to
19    the area where the cleanup occurred, but my carts and bedding were
20    nowhere to be found. Everything that was left behind when we were told to
21    leave the area was gone.
22           15.    I was really upset I had to leave my carts behind. I loved those
23     carts. They were really helpful and I was proud that I could fix them up and
24     make them useable.
25           16.     Having the cart made it easier to live on the street, especially
26     because we have all been pushed to stay in industrial areas so far away from
27     resources and things we need to survive.
28     //

                                                  3

                              DECLARATION OF MARQUIS ASHLEY
    Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 6 of 11 Page ID
                                     #:1023




1            17.    Right now,I have a cart that I can attach to my bike again. I
2     use it to transport my belongings and my groceries. I have it when I go to
3     Lomita and McCoy to meet with people,to get phone chargers from
4     someone who helps out in the neighborhood,and to get food. Sanitation
5     comes to this location a lot, and any time I have my cart,I worry that
6     Sanitation will be there and will tell me my cart is a bulky item,and they
7     will take it and throw it away again. A true and correct copy of a photo of this
8     cart is attached as Exhibit B.
9            I declare under penalty ofp erjury that the foregoing is true and
10    correct. Executed on the February 24,2020 in Los Angeles, California
11

12
                                                        Marquig Ashley
13
14

15
16
17

18
19
20

21
22
23

24
25
26

27
28

                                                    4

                                 DECLARATION OF MARQUIS ASHLEY
Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 7 of 11 Page ID
                                 #:1024




                 EXHIBIT A
Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 8 of 11 Page ID
                                 #:1025
Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 9 of 11 Page ID
                                 #:1026
Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 10 of 11 Page ID
                                  #:1027




                  EXHIBIT B
Case 2:19-cv-06182-DSF-PLA Document 38-2 Filed 02/26/20 Page 11 of 11 Page ID
                                  #:1028
